Title: From John Adams to L. M. Sargent, 8 February 1820
From: Adams, John
To: Sargent, L. M.



Sir
Montezillo Febuary 8th. 1820

I have read over the Poem you did me the honour to inclose to me—but a very sudden illness has prevented me from giving that so much attention to it—as I wished—I have perused it however sufficiently to be very ready to give you my advice—In the first place—not to commit it to the flames—In the second place to preserve it with Care—and Continue it till you have Completed your idea—In the third place to review it with strict attention, and correct it rigoursly according to your own taste—for their is a veign of Poetry is it similar to that which has appeared in your other performances which I have read heretofore with read with pleasure—look into all these—and as Adam said to Eve when she looked into the Clear Stream—this fair Creature is thyself—you will easily perceive that the Versification may be made more smooth and harmonious—and that several repetitions of the same Images, in the same expression may be avoided, I return the Poem with thanks—
I am Sir with much esteem—and / Regard your friend and / humble Servant

J Adams—